DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, 16-18, 22-24, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,216,634 to Binder.
Regarding claim 1, Binder discloses an interlocking jacket with first and second planar sides (insides and outsides) with edges connected (fig. 12: see two parts of each component 58), the members each having an integral hook (see area of 36), the hooks connected at right angles and being substantially parallel with their respective planar members.
Regarding claim 2, the planar members are rectangular (in length, see fig. 11: 23 and fig. 12:23).
Regarding claim 3, the planar members are connected together via an edge and extend their lengths (fig. 11)
Regarding claims 4, the hook (left side 36) of the first planar member runs substantially a length of the second side of the first planar member (inside side).

Regarding claims 9, 22, the hooks are integral.
Regarding claims 10, 11, 23, 24, the members are made of a rigid and flexible material (aluminum, see abstract).
Regarding claim 16, claim 16 is rejected for reasons cited in the rejection of claim 1 with the addition that Binder discloses a curved planar member with sides and in line hooks (fig. 3: 36).
Regarding claim 17, the first hook (left side 36, fig. 3) of the first curved member runs substantially a length of the second side of the first curved member (inside side).
Regarding claim 18, the second hook (right side 36, fig. 3) of the second curved member runs substantially a length of the second side (outer side) of the first curved member.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14, 15, 19, 20, 21, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,216,634 to Binder in view of U.S. Design Patent D837,043 to Rehhahn.
Regarding claims 6, 14, 19, 27, 28, Binder does not disclose beveled edges on the hooks.  Rehhahn discloses hooks with beveled edges (Rehhahn fig.: see end tips).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Binder by using bevels at the hooks, as disclosed by Rehhahn, in order to better secure hooks together.
Regarding claims 7, 20, the bevels of Rehhahn are substantially identical.
Regarding claims 8, 21, Binder in view of Rehhahn discloses the basic claim structure of the instant application but Rehhahn does not disclose specific dimensions of the bevel.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The figure of Rehhahn appears to be 45 degrees but not explicitly disclosed as such.  The use of 45 degrees would have been an obvious design choice in order for the engaging hooks to mate properly.
.

Claims 12, 13, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,216,634 to Binder.
Regarding claim 12, claim 12 is rejected for reasons cited in the rejection of claim 1.  Additionally, the means for jacketing a structure (57) would have been obvious to engage hooks together as seen in fig. 12 of two separate interlocking jackets (see two jackets, fig. 12), rotating one about the other from hooking pivot points and sliding together.  This would have been an obvious design choice as this is one of only a few means for connecting two jackets together by their hooks at their ends.
Regarding claims 13, 26, the second jacket (bottom jacket, fig. 12:58) is horizontally engaged to the structure with the first jacket (fig. 11).
Regarding claim 25, claim 25 is rejected for reasons cited in the rejections of claim 12 and 16.







Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633